Order                                                                          Michigan Supreme Court
                                                                                     Lansing, Michigan

  June 11, 2021                                                                     Bridget M. McCormack,
                                                                                                Chief Justice

  160606                                                                                    Brian K. Zahra
                                                                                          David F. Viviano
                                                                                      Richard H. Bernstein
                                                                                      Elizabeth T. Clement
                                                                                       Megan K. Cavanagh
  DANIEL C. KROLCZYK and JONI KROLCZYK,                                                Elizabeth M. Welch,
             Plaintiffs-Appellants,                                                                  Justices

  v                                                        SC: 160606
                                                           COA: 343996
                                                           Oakland CC: 2017-158920-AV
  HYUNDAI MOTOR AMERICA and BILL
  MARSH HYUNDAI, LLC,
           Defendants-Appellees.

  __________________________________________/

         On April 7, 2021, the Court heard oral argument on the application for leave to
  appeal the October 17, 2019 judgment of the Court of Appeals. On order of the Court,
  the application is again considered. MCR 7.305(H)(1). In lieu of granting leave to
  appeal, we REVERSE the judgment of the Court of Appeals, REINSTATE the March 24,
  2017 judgment of the 46th District Court, and REMAND this case to the district court for
  further proceedings.

          The Court of Appeals erred by concluding that the district court in this case lacked
  subject-matter jurisdiction over the action where the parties jointly stipulated in good
  faith to an amount in controversy less than $25,000. “[I]n civil actions where no other
  jurisdictional statute applies, the district court is limited to deciding cases in which the
  amount in controversy does not exceed $25,000.” Hodge v State Farm Mut Auto Ins Co,
  499 Mich 211, 216 (2016). The general rule is that “in its subject-matter jurisdiction
  inquiry, a district court determines the amount in controversy using the prayer for relief
  set forth in the plaintiff’s pleadings . . . .” Id. at 223. However, this Court has recognized
  that the amount in controversy alleged in a plaintiff’s pleading does not govern a court’s
  subject-matter jurisdiction if the amount in controversy alleged is “ ‘unjustifiable’ ” and
  “could not be proved.” Id. at 222 n 31, quoting Fix v Sissung, 83 Mich 561, 563 (1890).
  Where the parties jointly stipulate in good faith to an amount in controversy and the court
  accepts that stipulation, it is binding on the parties and the court. Cf. Dana Corp v
  Employment Security Comm, 371 Mich 107, 110 (1963) (“[O]nce stipulations have been
  received and approved they are sacrosanct. Neither a hearing officer nor a judge may
  thereafter alter them.”).1 Accordingly, a joint stipulation in good faith to an amount in

  1
    A joint stipulation to the amount in controversy does not contradict the well-established
  proposition that “[p]arties cannot give a court jurisdiction by stipulation where it
  otherwise would have no jurisdiction.” Bowie v Arder, 441 Mich 23, 56 (1992). The
  parties here did not stipulate to giving the court jurisdiction by, for example, stipulating
  that the district court could try a case where the amount in controversy was more than
                                                                                           2

controversy that has been approved by the court necessarily governs a court’s subject-
matter jurisdiction, as any pleading that contradicts such a joint stipulation is
“ ‘unjustifiable’ ” and “[can]not be proved.”2

       Plaintiffs in this case originally filed a complaint in the circuit court alleging an
amount in controversy in excess of $25,000. After defendants rejected a case evaluation
award of $14,000 to plaintiffs, the parties filed a stipulation in the circuit court that the
amount in controversy was less than $25,000 and requested that the case be transferred to
the district court pursuant to MCR 2.227. The circuit court accepted that stipulation and
granted the motion to transfer the case, effectively depriving the circuit court of subject-
matter jurisdiction over the action and vesting subject-matter jurisdiction over the action
in the district court. The failure of the parties to explicitly stipulate to an appropriate
amendment of the complaint when they requested that the circuit court transfer the case
to the district court, as required by Administrative Order No. 1998-1, 457 Mich lxxxv-
lxxxvi (1998), did not deprive the district court of subject-matter jurisdiction over the


$25,000. Rather, the parties stipulated in good faith that the amount in controversy was
less than $25,000 and therefore they proceeded with the understanding that the case fell
within the district court’s jurisdiction. We are aware of no authority that would preclude
the parties from entering a good-faith stipulation to the amount in controversy. To the
contrary, where parties indisputably have the authority to stipulate to an appropriate
amendment of the complaint to allege an amount in controversy that is within the district
court’s jurisdiction, see Administrative Order No. 1998-1, 457 Mich lxxxv-lxxxvi (1998),
we see no reason why the parties’ good-faith stipulation to an amount in controversy
would be ineffective merely because it was not accompanied by a stipulation to amend
the complaint.
2
  Hodge, 499 Mich at 222 n 31, quoting Fix, 83 Mich at 563. Plaintiffs assert that the
parties believed in good faith when they stipulated to the amount in controversy that
plaintiffs’ recovery would not exceed the district court’s jurisdictional limit, and
defendants do not dispute that assertion. Moreover, the parties’ stipulation as to the
amount in controversy was not contradicted by other facts in the record at the time the
stipulation was entered. See People v Meloche, 186 Mich 536, 539-540 (1915). Rather,
this stipulation was supported by the $14,000 award given at case evaluation. That the
proofs at trial ultimately supported a recovery for plaintiffs in excess of the district
court’s jurisdictional limit does not mean that the parties lacked a good-faith basis for
stipulating before trial to an amount in controversy less than $25,000, nor did this fact
deprive the district court of subject-matter jurisdiction over the action. Cf. Hodge, 499
Mich at 224. Accordingly, we do not address here whether a court has subject-matter
jurisdiction if the parties knowingly stipulate to an unjustifiable amount in controversy in
order to provide that court with subject-matter jurisdiction where it otherwise would not
possess subject-matter jurisdiction over that action.
                                                                                              3

action. Assuming that the circuit court should not have transferred the case pursuant to
AO 1998-1 without an express stipulation to an appropriate amendment of the complaint,
any error in granting the transfer without such a stipulation was a procedural error that
defendants waived by failing to challenge the transfer within a reasonable time after it
occurred. See Brooks v Mammo, 254 Mich App 486, 494 (2002). Moreover, plaintiffs’
failure to amend the pleadings before or immediately after the transfer was ordered did
not deprive the district court of subject-matter jurisdiction, as the complaint’s allegation
of an amount in controversy above $25,000 was unjustifiable in light of the legally
binding stipulation to an amount in controversy less than $25,000. The district court
therefore had the authority to allow plaintiffs to amend their complaint to allege an
amount in controversy consistent with the parties’ joint stipulation before entering
judgment in their favor. See MCR 2.118(A)(2); MCL 600.2301.3

        In sum, the parties’ good-faith joint stipulation to an amount in controversy less
than $25,000 vested the district court with subject-matter jurisdiction over the action, as
plaintiffs’ pleading alleging an amount in controversy more than $25,000 was
unjustifiable in light of that stipulation. Moreover, defendants waived any error that may
have occurred when the circuit court transferred the case to the district court without an
express stipulation to an appropriate amendment of the complaint. Finally, because the
district court had subject-matter jurisdiction upon the parties’ good-faith joint stipulation
to the amount in controversy, it possessed the authority to allow plaintiffs to amend their
complaint after the jury’s verdict but before the entry of judgment. Accordingly, the
district court had subject-matter jurisdiction over the action and had the authority to enter
judgment in plaintiffs’ favor.

       CLEMENT, J. (concurring).

        I support the outcome reached by the Court in this case. But I disagree with much
in the Court’s order, primarily the assertion that parties can stipulate to a court’s subject-
matter jurisdiction. See Bowie v Arder, 441 Mich 23, 56 (1992) (“Parties cannot give a
court jurisdiction by stipulation . . . .”). And even if the parties could stipulate to subject-
matter jurisdiction, the ad damnum clause is not a fact about the world, and so I doubt it
can be the subject of a stipulation. I further share Justice ZAHRA’s concern about the
Court’s needless extension of the so-called “bad-faith exception.” See post at 8-9. But I
do agree with a fleeting statement in the Court’s order: the trial court “possessed the
authority to allow plaintiffs to amend their complaint after the jury’s verdict but before
the entry of judgment.” Ante at 3. Below I explain why this statement resolves the case
in plaintiffs’ favor.

3
  Defendants argue only that the trial court erred in amending the complaint because it
lacked subject-matter jurisdiction over the action; they do not argue that, assuming the
court had such jurisdiction, the court erred by amending the complaint before the
judgment was entered.
                                                                                           4


       Under MCR 2.118(A)(2), “a party may amend a pleading only by leave of the
court.” We have emphasized that leave “should be freely given” and “denied only for
particularized reasons.” Miller v Chapman Contracting, 477 Mich 102, 105 (2007) (per
curiam); accord Ben P Fyke & Sons v Gunter Co, 390 Mich 649, 656 (1973) (“A motion
to amend ordinarily should be granted . . . .”). But after the start of trial our rules
sometimes impose “strict requirements for amending a pleading.” Dacon v Transue, 441
Mich 315, 333 (1992). Those “strict requirements” are triggered by MCR 2.118(C)(2)—
if “evidence is objected to at trial on the ground that it is not within the issues raised by
the pleadings,” the leave-seeking party must show “that the amendment and the
admission of the evidence would not prejudice the objecting party.” The present case
doesn’t involve such an evidentiary objection.

       It follows from the above that a party faces an uphill battle when it appeals from a
judgment on the basis that the trial court mistakenly allowed amendment of the pleadings.
But that battle is winnable here, defendants contend, because plaintiffs’ amendment was
necessary to bring their complaint within the district court’s jurisdiction. See, e.g., ante
at 2 n 2. In particular, the complaint initially filed in the district court contained an ad
damnum clause seeking over $25,000, putting the case quite clearly outside the district
court’s subject-matter jurisdiction. See MCL 600.8301(1).

        If society’s laws were like physical laws, the district court here would have faced a
paradox—would exercise of the court’s power “unravel the very fabric of the space-time
continuum”? Back to the Future Part II (Amblin Entertainment and Universal Pictures
1989). But our laws, thankfully, resist paradox, and even when a court lacks subject-
matter jurisdiction, it can exercise a residuum of power, for example to inspect its
subject-matter jurisdiction, to enlist the parties’ aid in that inspection, and generally to
administer the case. When it turns out that subject-matter jurisdiction is lacking and
amendment would be futile (e.g., because the court lacked competence to consider the
claim), that residuum clearly includes the power to dismiss. See Fox v Bd of Regents of
the University of Michigan, 375 Mich 238, 242-243 (1965) (circuit court required to
dismiss where claim could be heard only in court of claims). And when subject-matter
jurisdiction is lacking because of a curable defect in the pleadings, that residuum includes
the power to grant leave to amend the pleadings to cure that defect. See Lehman v
Lehman, 312 Mich 102, 106 (1945) (circuit court lacks jurisdiction to grant a divorce
judgment when the parties reside outside the county in which the divorce was filed but
“[f]ailure to allege residence in the county could be cured by amendment”); see also
MCL 600.2301.

       The present case is one where the district court’s subject-matter jurisdiction was
lacking based on a curable defect in the pleadings. Without amendment, that defect
prevented the district court from entering an enforceable judgment on the merits. But,
unlike in Fox, the defect did not implicate the court’s competence and so amendment
                                                                                          5

would not be futile. Because our law allows liberal amendment of pleadings, with no
exception applicable here, see MCL 600.2301, MCR 2.118, the defective prayer for relief
could be, and was, amended, making the district court’s judgment a proper exercise of its
power.

       For these reasons, I would reverse the Court of Appeals’ judgment and offer the
other relief set forth in the Court’s order.

         ZAHRA, J. (dissenting).

      I respectfully dissent from this Court’s order reversing the judgment of the Court
of Appeals and reinstating the judgment of the district court for plaintiff.

        Subject-matter jurisdiction “concerns a court’s ‘abstract power to try a case of the
kind or character of the one pending’ and is not dependent on the particular facts of the
case.”4 Any action taken by a court that lacks subject-matter jurisdiction, other than
dismissal, is void irrespective of what actions have transpired.5 “Jurisdiction does not
inhere in a court, it is conferred upon it by the power which creates it.”6 Our Constitution
establishes “one trial court of general jurisdiction known as the circuit court” and
authorizes the Legislature to establish “courts of limited jurisdiction.”7 The Legislature
exercised that authority in establishing the district court, which “has exclusive
jurisdiction in civil actions when the amount in controversy does not exceed
$25,000.00.”8


4
 Travelers Ins Co v Detroit Edison Co, 465 Mich 185, 204 (2001) (emphasis omitted),
quoting Campbell v St John Hosp, 434 Mich 608, 613-614 (1990).
5
  Bowie v Arder, 441 Mich 23, 56 (1992) (“When a court lacks subject matter jurisdiction
to hear and determine a claim, any action it takes, other than to dismiss the action, is
void.”); Jackson City Bank & Trust Co v Fredrick, 271 Mich 538, 544-545 (1935)
(“When there is a want of jurisdiction over the parties, or the subject-matter, no matter
what formalities may have been taken by the trial court, the action thereof is void because
of its want of jurisdiction . . . . They are of no more value than as though they did not
exist.”).
6
    Detroit v Rabaut, 389 Mich 329, 331 (1973) (quotation marks omitted).
7
  Const 1963, art 6, § 1. See also MCL 600.605 (“Circuit courts have original jurisdiction
to hear and determine all civil claims and remedies, except where exclusive jurisdiction is
given in the constitution or by statute to some other court . . . .”).
8
    MCL 600.8301(1).
                                                                                           6

       Further, MCR 2.227—promulgated pursuant to this Court’s constitutional
authority to “establish, modify, amend and simplify the practice and procedure in all
courts of this state”9—permits a court that “determines that it lacks jurisdiction of the
subject matter of the action” to transfer a case to “some other Michigan court [that]
would have jurisdiction of the action . . . .”10 Relevant to cases transferred under MCR
2.227 based on the amount in controversy is Administrative Order No. 1998-1, 457 Mich
lxxxv-lxxxvi (1998), which states, in pertinent part:

                A circuit court may not transfer an action to district court under
         MCR 2.227 based on the amount in controversy unless: (1) The parties
         stipulate to the transfer and to an appropriate amendment of the complaint,
         see MCR 2.111(B)(2)[11]; or (2) From the allegations of the complaint, it
         appears to a legal certainty that the amount in controversy is not greater
         than the applicable jurisdictional limit of the district court.[12]
        In issuing AO 1998-1, this Court clearly recognized that, in order to vest
jurisdiction in the district court where the case is transferred from the circuit court under
MCR 2.227 based on the amount in controversy and where the original complaint alleges
damages in excess of $25,000, it is not enough for the parties to merely stipulate to the
transfer; they must also stipulate to an appropriate amendment of the complaint that
brings the case within the district court’s jurisdictional amount. This is no small
requirement. Our decision in Hodge reaffirmed the well-settled common-law rule that
the amount in controversy, and thus the basis for the district court’s subject-matter
jurisdiction, is based on the amount alleged in the pleadings. 13 Applying Hodge here, the
amount alleged in plaintiffs’ original complaint filed in the circuit court continued to
control the amount in controversy until amended. But without a stipulation to “an
appropriate amendment of the complaint” under AO 1998-1, plaintiffs would have no


9
    Const 1963, art 6, § 5.
10
   MCR 2.227(A)(1). MCR 2.227 was amended effective January 1, 2020. 504 Mich
cxcvi, cciv-ccvi (2019). The changes to the court rule do not affect the analysis, and this
statement cites the preamendment version of the court rule.
11
   MCR 2.111(B)(2) states, in relevant part, that “[a] complaint, counterclaim, cross-
claim, or third-party complaint must contain . . . [a] demand for judgment for the relief
that the pleader seeks. If the pleader seeks an award of money, a specific amount must be
stated if the claim is for a sum certain or a sum that can by computation be made certain,
or if the amount sought is $25,000 or less.”
12
     Emphasis added.
13
     Hodge v State Farm Mut Auto Ins Co, 499 Mich 211, 217-224 (2016).
                                                                                          7

basis upon which to file an amended complaint in the district court, as any action taken
by the district court—including entering an order permitting an amendment of a
complaint—would be void for lack of subject-matter jurisdiction.14 Therefore, in cases
transferred under MCR 2.227 from the circuit court to the district court based on the
amount in controversy, a plaintiff seeking to amend his or her complaint to bring the case
within the district court’s jurisdictional amount must do so pursuant to the parties’
stipulation to “an appropriate amendment of the complaint” as required by AO 1998-1; a
plaintiff may not file an amended complaint pursuant to an order of the district court
because, with the original complaint filed in the circuit court still controlling as to the
amount in controversy, the district court, under Hodge, has no subject-matter jurisdiction
over the case.15

        Here, while the parties stipulated to the transfer, they did not stipulate to an
appropriate amendment of the complaint alleging that plaintiff’s damages were less than
$25,000. Absent such a stipulation, there was no authority upon which plaintiffs could
file an appropriate amended complaint that would bring their case within the district
court’s jurisdictional amount. The district court’s February 15, 2017 order granting
plaintiffs leave to file their second-amended complaint was void because, under Hodge,
jurisdiction had not yet vested in the district court. Accordingly, plaintiffs’ second-
amended complaint, filed pursuant to the district court’s invalid order, was a nullity and
did not vest the district court with subject-matter jurisdiction even though it alleged
damages within the district court’s jurisdictional amount. Because plaintiffs did not file a
valid amended complaint in the district court alleging an amount in controversy within

14
   Bowie, 441 Mich at 56; Matter of Hague, 412 Mich 532, 544 (1982) (“An order
entered by a court without jurisdiction is absolutely void.”) (quotation marks and citation
omitted).
15
   Indeed, this Court in Hodge rejected the Court of Appeals’ assertion that “nothing in
MCL 600.8301(1), MCR 2.227(A)(1), or MCR 2.116(C)(4) ‘requires that a court limit its
jurisdiction query to the amount in controversy alleged in the pleadings,’ ” stating instead
that “the statute and court rules are properly read as incorporating the long-settled rule
that the jurisdictional amount is determined on the face of the pleadings.” Hodge, 499
Mich at 219-220 (emphasis added). Given that Hodge expressly considered MCR 2.227
in rendering its decision, I disagree with the majority’s assertion that “the parties’ good-
faith joint stipulation to an amount in controversy less than $25,000 vested the district
court with subject-matter jurisdiction over the action,” ante at 2, as this assertion is
directly contrary to this Court’s teachings in Hodge that the pleadings control the amount
in controversy and, thus, a district court’s subject-matter jurisdiction. See id. at 217
(“Our cases have long held that courts are to determine their subject-matter jurisdiction
by reference to the pleadings. . . . Neither the parties nor our own research has revealed
any case deviating from this common-law rule.”) (emphasis added).
                                                                                             8

that court’s jurisdictional amount, the district court never acquired subject-matter
jurisdiction and could do nothing else but dismiss the case.16

       Further, I disagree with the majority’s extension of the limited “bad faith”
exception discussed in Hodge to resolve this case. This Court stated in Hodge that
“absent a finding of bad faith,” concerns about artful pleading that the common-law rule
may create do not “affect the district court’s jurisdiction, which has always been
determined based on the amount alleged in the pleadings.”17 In expounding on the “bad
faith” exception, this Court in Hodge explained that “a court will not retain subject-
matter jurisdiction over a case ‘when fraud upon the court is apparent’ from allegations
pleaded in bad faith,” and cited—as an example of a situation that “would constitute bad
faith sufficient to oust the court of jurisdiction”—a case in which “this Court dismissed
the plaintiff’s suit as being brought in bad faith because the amount claimed was
‘unjustifiable’ and could not be proved.”18 As is made clear from our decision in Hodge,

16
   My conclusion does not run afoul of the general rule that parties may not stipulate to
subject-matter jurisdiction. Bowie, 441 Mich at 56 (“Parties cannot give a court
jurisdiction by stipulation where it otherwise would have no jurisdiction.”). Instead, it is
the parties’ stipulation to “an appropriate amendment of the complaint” under AO
1998-1 that serves as the underlying authority permitting plaintiffs to file an amended
complaint. It is then the amended complaint filed pursuant to that stipulation that vests
the district court with subject-matter jurisdiction, so long as the amended complaint
actually alleges damages within the district court’s jurisdictional amount. It is incumbent
on the circuit court ordering the transfer to ensure that adequate authority exists to amend
the complaint after transfer so as to vest the district court with subject-matter jurisdiction.
Moreover, even assuming, as the majority concludes here, that defendants could waive
AO 1998-1’s requirement that the parties stipulate to “an appropriate amendment of the
complaint,” the fact remains that plaintiffs filed their second-amended complaint
pursuant to the district court’s February 15, 2017 order that was void for lack of subject-
matter jurisdiction. I do not dispute that the parties had the ability to stipulate to the
amount in controversy. But absent a foundational base from which to file an appropriate
amended complaint—which, as discussed, is the parties’ stipulation to file an appropriate
amended complaint—plaintiffs’ second-amended complaint was a nullity. This Court’s
bare cites to MCR 2.118(A)(2) and MCL 600.2301 are unavailing for the same reason;
without subject-matter jurisdiction, the district court had no authority to permit plaintiffs
to amend their pleadings under either MCR 2.118(A)(2) or MCL 600.2301.
17
     Hodge, 499 Mich at 221-222 (emphasis added).
18
  Id. at 222 n 31 (emphasis added; ellipsis omitted), quoting Fix v Sissung, 83 Mich 561,
563 (1890). See also Hodge, 499 Mich at 228 (MARKMAN, J., concurring) (“This Court
has long recognized that when a plaintiff’s pleadings are clearly made in bad faith for the
purpose of satisfying a trial court’s subject-matter jurisdiction, the trial court is ousted of
                                                                                               9

the limited exception to the common-law rule applies only when a plaintiff pleads in bad
faith such that the court is divested or ousted of subject-matter jurisdiction. Not only do
plaintiffs readily admit that they did not plead in bad faith, but the exception outlined
above has never before been used to create jurisdiction where none exists or to restore
jurisdiction that has been lost. The majority’s decision today, for all intents and
purposes, creates a good-faith exception to the common-law rule reaffirmed in Hodge
that simply cannot be gleaned from even the broadest reading of that decision, or any
other decision from this Court. I question what ramifications this newly created
exception will have on our subject-matter jurisdiction jurisprudence,19 which until now,
has been straightforward and firm.




jurisdiction and must dismiss the matter.”) (emphasis added), citing Fix, 83 Mich at 563.
19
   This Court in Hodge declined to address “whether a fully-informed plaintiff acts in bad
faith by filing a claim in district court, thereby limiting his own recovery to $25,000.”
Hodge, 499 Mich at 222 n 31 (opinion of the Court). Here, after plaintiffs were permitted
to file their second-amended complaint alleging damages of less than $25,000, the jury
returned a verdict of $77,325 in favor of plaintiff. As we recognized in Hodge, a jury
verdict exceeding a court’s jurisdictional limit does not warrant a deviation from the
common-law rule that the pleadings control the amount in controversy. Id. at 217, 223-
224. Notably, however, plaintiffs then filed postverdict motions expressly seeking
damages far in excess of the district court’s jurisdictional amount, $51,575 to be exact, as
well as attorney fees and costs in the amount of $169,951.67—nearly seven times the
$25,000 limit on plaintiffs’ recovery in the district court. The district court reduced
plaintiff’s damages to $25,000 and awarded plaintiffs $92,944 in attorney fees and
$19,656.01 in costs. Although the circuit court vacated the district court’s award of
attorney fees and costs, this Court in Hodge cautioned courts to beware of the
“unscrupulous attorney” who may limit his client’s recovery to $25,000 by proceeding
with a case in the district court, but may “then seek attorney fees based on the full amount
of damages returned by the jury, thereby sacrificing his client’s interests to his own.” Id.
at 221 n 30. Ultimately, while no findings of bad faith were made here, plaintiffs’
postverdict conduct arguably indicates an intent to impermissibly litigate a circuit court
case in the district court. See id. at 245-246 (MARKMAN, J., concurring) (“[B]ecause
each of the parties may, under some circumstances, view litigating a ‘circuit court case’
in the district court as being within the party’s interest, the district court is obligated to be
vigilant in identifying bad-faith conduct, and it must be prepared to question sua sponte
its own jurisdiction . . . . Such jurisdiction may be questioned at any stage of the
proceeding, and when the circumstances clearly demonstrate that jurisdiction has been
obtained by a pleading in bad faith, the case must be dismissed.”) (some quotation marks
omitted; citations omitted).
                                                                                                               10



        Ultimately, in cases transferred under MCR 2.227 from the circuit court to the
district court based on the amount in controversy, subject-matter jurisdiction does not
vest in the district court until the plaintiff files “an appropriate amendment of the
complaint” alleging damages within the district court’s jurisdictional amount pursuant to
the parties’ stipulation to that amendment, as required by AO 1998-1. Here, plaintiffs
filed their second-amended complaint pursuant to the district court’s February 15, 2017
order granting plaintiffs leave to amend their complaint. Because the district court lacked
jurisdiction to enter that order in the first place, plaintiffs’ second-amended complaint
was a nullity and simply could not vest the district court with subject-matter jurisdiction.
Accordingly, the Court of Appeals correctly concluded that the district court lacked
jurisdiction to enter judgment in favor of plaintiffs. Because the majority concludes
otherwise, I dissent.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 11, 2021
       t0602
                                                                             Clerk